EXHIBIT 10.42

 

WARRANT EXCHANGE AGREEMENT

This Warrant Exchange Agreement (the "Agreement") is made and entered this 27th
day of November, 2013, by and between PostRock Energy Corporation ("PostRock")
and White Deer Energy L.P., White Deer Energy TW L.P. and White Deer Energy FI
L.P. (collectively, "White Deer") pursuant to the following recitations, terms
and conditions.

Whereas, as of the date hereof, White Deer owns (i) 7,250 shares of Series A
Cumulative Redeemable Preferred Stock, par value $0.01 per share, of PostRock,
(ii) warrants to purchase a total of 39,946,237 shares of common stock, par
value $0.01 per share, of PostRock ("Common Stock"); (iii) 31,393,607 one
one-hundredths of a share of Series B Voting Preferred Stock, par value $0.01
per share, of PostRock ("Series B Preferred Stock") and (iv) 9,834,620 shares of
Common Stock;

Whereas, the table attached hereto as Exhibit A sets forth the Warrants held by
White Deer, the exercise price thereof and the issue date thereof;

Whereas, the firm of American Appraisal Associates, Inc. ("AAA") was engaged by
White Deer to perform a Black-Scholes valuation of the Warrants as of September
30, 2013 using that date's closing price of the Common Stock on the NASDAQ
Global Market of $1.31, which valuation in the sum of $1,472,415 is listed on
Exhibit A hereto;

Whereas, PostRock engaged a third party national appraisal firm to review the
appraisal done by AAA and to advise whether the same was fair to PostRock from a
financial standpoint. Following its independent review and valuation, the third
party appraisal firm confirmed that the appraisal performed by AAA was fair to
PostRock;

Whereas, PostRock and White Deer propose that White Deer would exchange (the
"Exchange") 22,241,333 Warrants listed as Group I at Exhibit A hereto, together
with a like number of one one-hundredths of a share of Series B Preferred Stock
attached thereto, for a total of 1,123,981 shares of newly issued Common Stock,
which will reduce by approximately 55.6% the total number of Warrants now held
by White Deer and concomitantly reduce the dilutive effect that a future
exercise of said Warrants would create; and

Whereas, the unaffiliated members of PostRock's Board of Directors have
determined that the Exchange is advisable and in the best interests of the
PostRock and its stockholders (other than White Deer) and have approved the
Exchange contemplated hereby;

Whereas, the parties mutually desire to consummate the Exchange as set forth
herein;

Now, Therefore, for and in consideration of the foregoing recitations, the
promises, terms and provisions herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, PostRock and White
Deer agree as follows:



--------------------------------------------------------------------------------

 

1.



Application to Nasdaq. On the date hereof, PostRock has submitted to the Nasdaq
Stock Market a Listing of Additional Shares Notification Form with respect to
the issuance of the Common Stock upon exchange of the Warrants contemplated
herein without the necessity of obtaining the approval of PostRock's
shareholders. In the event that Nasdaq does not approve the application for any
reason, or requires that PostRock obtain shareholder approval prior to the
issuance, then this Agreement shall automatically terminate, shall be null and
void and of no further force or effect and shall no longer be binding on any
party hereto unless the parties expressly agree in writing to extend or amend
this Agreement.

2.



Delivery and Assignment of Warrants. Upon receipt of approval of the transaction
as proposed from Nasdaq, at closing, White Deer shall transfer, deliver and
assign to PostRock, free and clear of all liens and encumbrances, the 22,241,333
Warrants listed in Group I at Exhibit A hereto, together with a like number of
one one-hundredths of a share of Series B Preferred Stock attached thereto, at
which time said Warrants will be canceled by PostRock and White Deer shall have
no right, title or interest therein.

3.



Issuance of Common Stock. Contemporaneously with White Deer's delivery of the
Warrants and Series B Preferred Stock to PostRock pursuant to paragraph 2 above,
PostRock shall issue 1,123,981 shares of Common Stock to White Deer (the
"Shares"), such Shares to be issued among the three White Deer entities as set
forth at Exhibit B hereto.

4.



Closing. Closing will occur at 10:00 a.m. Central Time on the first business day
following receipt of approval of the transaction from Nasdaq, or at such other
day and time following said receipt as the parties may agree.

5.



Representations. Each of the parties represents that it has the requisite power
and authority to enter into this Agreement, and that the execution hereof by the
undersigned has been duly authorized by all necessary corporate action on the
part of PostRock and by all necessary action and approval of the general partner
on the part of White Deer. PostRock represents that neither PostRock nor any
person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D of the Securities Act of
1933 (the "Securities Act")) in connection with the Exchange. White Deer
acknowledges that the Exchange has not been registered under the Securities Act
or under any state securities laws and represents that it (i) is acquiring the
Shares pursuant to an exemption from registration under the Securities Act
solely for investment with no present intention to distribute them to any person
in violation of the Securities Act or any applicable U.S. state securities laws,
(ii) will not sell or otherwise dispose of any of the Shares, except in
compliance with the registration requirements or exemption provisions of the
Securities Act and any applicable U.S. state securities laws, (iii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of the Exchange
and of making an informed investment decision, and has conducted a review of the
business and affairs



--------------------------------------------------------------------------------

 

of PostRock that it considers sufficient and reasonable for purposes of making
the Exchange, and (iv) is an "accredited investor" (as that term is defined by
Rule 501 under the Securities Act).

6.



Transfer Restrictions. The Shares are restricted securities under the Securities
Act and may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act.
Accordingly, White Deer agrees it shall not, directly or through others, offer
or sell any Shares except pursuant to a registration statement or pursuant to
Rule 144 or another exemption from registration under the Securities Act, if
available. Prior to any transfer of Shares other than pursuant to an effective
registration statement, White Deer agrees it shall notify PostRock of such
transfer and PostRock may require White Deer to provide, prior to such transfer,
such evidence that the transfer will comply with the Securities Act (including
written representations and an opinion of counsel) as PostRock may reasonably
request. PostRock may impose stop-transfer instructions with respect to any
securities that are to be transferred in contravention of this Agreement.

7.



Legend. White Deer agrees that all certificates or other instruments
representing Shares will bear a legend substantially to the following effect:

"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF THE WARRANT EXCHANGE
AGREEMENT, DATED NOVEMBER 27, 2013, AS AMENDED FROM TIME TO TIME, AMONG THE
ISSUER OF THESE SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF
WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID
AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL
BE VOID."

In the event that any Shares (i) become registered under the Securities Act or
(ii) are eligible to be transferred without restriction in accordance with Rule
144 under the Securities Act, PostRock shall issue new certificates or other
instruments representing such Shares, which shall not contain such portion of
the above legend that is no longer applicable; provided that White Deer
surrenders to PostRock the previously issued certificates or other instruments.



--------------------------------------------------------------------------------

 

8.



Restrictions on Sale of Common Stock. White Deer agrees that the Shares shall be
"Excluded Securities" as defined in, and for purposes of, the Securities
Purchase Agreement, dated September 2, 2010, by and between PostRock and White
Deer.

9.



Counterparts. For the convenience of the parties, this Agreement may be
executed in any number of separate counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement. Executed signature pages to this Agreement may be
delivered by facsimile or other electronic means and such will be deemed as
sufficient as if actual signature pages had been delivered. 

10.



Entire Agreement. This Agreement (including Exhibits A and B hereto) constitutes
and contains the entire agreement and understanding by and between the parties
with respect to the subject matter hereof, and supersedes any and all prior
negotiations, agreements or understandings relating thereto.

11.



Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State, without giving effect to any choice of law
or conflict of law rules or provisions that would cause the application of the
laws of any other jurisdiction.

In Witness Whereof, this Agreement has been duly executed and delivered by the
authorized officers and/or directors of the parties hereto as of the date first
above written.

 

 

 

 

 

PostRock Energy Corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Stephen L. DeGiusti

 

 

Executive Vice President,

 

 

General Counsel & Secretary

 

 

 

 

 

 

 

White Deer Energy L.P.

 

 

 

 

By: 

Edelman & Guill Energy L.P., its general partner

 

By: 

Edelman & Guill Energy Ltd., its general partner

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Thomas J. Edelman, Director

 

 





--------------------------------------------------------------------------------

 

 

 

 

 

 

White Deer Energy FI L.P.

 

 

 

 

By: 

Edelman & Guill Energy L.P., its general partner

 

By: 

Edelman & Guill Energy Ltd., its general partner

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Thomas J. Edelman, Director

 

 

 

 

 

 

 

White Deer Energy TE L.P.

 

 

 

 

By: 

Edelman & Guill Energy L.P., its general partner

 

By: 

Edelman & Guill Energy Ltd., its general partner

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

Thomas J. Edelman, Director

 

 





--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

EXHIBIT A

To Warrant Exchange Agreement

 

 

 

 

 

 

 

Fair Value at

 

 

 

 

 

 

September 30, 2013

 

 

 

 

Exercise

 

Value Per

 

 

Group I - To Be Exchanged

 

Issued

 

Price ($)

 

Investment(s)

 

Total

September 21, 2013 Series A 12% PIK; expiration March 21, 2018

  September 21, 2010

 


19,047,619 

 


3.15 

 


0.07 

 


1,282,419 

  December 31, 2010

 


536,586 

 


3.69 

 


0.05 

 


25,351 

  March 31, 2011

 


290,986 

 


6.39 

 


0.01 

 


3,363 

  June 30, 2011

 


329,070 

 


5.82 

 


0.01 

 


4,873 

  September 30, 2011

 


636,335 

 


3.10 

 


0.07 

 


44,482 

  December 31, 2011

 


725,649 

 


2.80 

 


0.09 

 


64,736 

  March 31, 2012

 


675,088 

 


3.10 

 


0.07 

 


47,191 

     Sub-total (Group I)

 


22,241,333 

 

 

 

 

 

$
1,472,415 

 

 

 

 

 

 

 

 

 

Group II - To Be Retained

 

 

 

 

 

 

 

 

September 21, 2013 Series A 12% PIK; expiration March 21, 2018

  June 30, 2012

 


1,381,766 

 


1.56 

 


0.22 

 


308,468 

  September 30, 2012

 


1,298,375 

 


1.71 

 


0.21 

 


267,223 

  December 31, 2012

 


1,588,075 

 


1.44 

 


0.24 

 


377,850 

  March 31, 2013

 


1,330,753 

 


1.77 

 


0.20 

 


264,610 

  June 30, 2013

 


1,585,684 

 


1.53 

 


0.23 

 


359,519 

  September 30, 2013

 


1,967,621 

 


1.27 

 


0.26 

 


521,235 

     Sub-total

 


9,152,274 

 

 

 

 

 


2,098,905 

 

 

 

 

 

 

 

 

 

August 1, 2012 Series A 12% PIK; expiration February 1, 2020

  August 1, 2012

 


3,076,923 

 


1.95 

 


0.30 

 


919,799 

  September 30, 2012

 


61,539 

 


1.95 

 


0.30 

 


18,396 

  December 31, 2012

 


94,154 

 


1.95 

 


0.30 

 


28,146 

  March 31, 2013

 


96,979 

 


1.95 

 


0.30 

 


28,990 

  June 30, 2013

 


99,888 

 


1.95 

 


0.30 

 


29,860 

  September 30, 2013

 


102,885 

 


1.95 

 


0.30 

 


30,756 

     Sub-total

 


3,532,368 

 

 

 

 

 


1,055,947 

 

 

 

 

 

 

 

 

 

December 20, 2012 Series A 12% PIK; expiration June 20, 2020

  December 20, 2012

 


4,577,464 

 


1.42 

 


0.34 

 


1,576,584 

  December 31, 2012

 


16,785 

 


1.42 

 


0.34 

 


5,781 

  March 31, 2013

 


137,828 

 


1.42 

 


0.34 

 


47,471 

  June 30, 2013

 


141,963 

 


1.42 

 


0.34 

 


48,895 

  September 30, 2013

 


146,222 

 


1.42 

 


0.34 

 


50,362 

     Sub-total

 


5,020,262 

 

 

 

 

 


1,729,093 

  Sub-total (Group II)

 

$
17,704,904 

 

 

 

 

 

$
4,883,945 

 

 

 

 

 

 

 

 

 

  Total Warrants

 


39,946,237 

 

 

 

 

 

$
6,356,360 





--------------------------------------------------------------------------------

 

 

EXHIBIT B

To Warrant Exchange Agreement

 

The distribution of shares of PostRock common stock shall be made as follows:

White Deer Energy L.P.


1,051,443 

 

White Deer Energy TE L.P.


34,935 

 

White Deer Energy FI L.P.


37,603 

 

Total


1,123,981 

 

 



--------------------------------------------------------------------------------